DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

DRAWINGS OTHER THAN BLACK AND WHITE
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oishi (US 2014/0182508, included in the IDS dated 12/13/2019). 
With respect to claim 1, Oishi discloses a display system for a vehicle (Fig. 1), comprising: a display device (11, Fig. 1); and control circuitry (13, Fig. 1) communicatively coupled to the display device, wherein the control circuitry is configured to: control the display device to display a gauge graphic which comprises a scale for a vehicle parameter and a needle configured to be movable on the scale (Fig. 2, speedometer 30 and scale 33 and needle 36), wherein the scale comprises a plurality of regions (regions between markers 33 from 0 to 180); receive a first value of the vehicle parameter e.g. speed marker 43 corresponding to vehicle current speed); control, based on a determination that the received first value is between a first predetermined threshold and a second predetermined threshold (Fig. 2, with the first and second predetermined thresholds corresponding to the beginning of zone region 45 and - solid white to solid black), the display of a background color gradient on a first region of the plurality of regions of the scale based on the received first value (¶ 51, monochromatic display and after marker 60 Km/h, where it becomes solid instead of shade and first region being between 40-60 Km/h. Also, ¶ 60, hue tinged with red); and extend the displayed background color gradient on a second region of the plurality of regions of the scale based on a determination that the received first value exceeds the second predetermined threshold (Fig. 2, solid region corresponding to the portion from 60 Km/h to speed setting position 41), wherein the second region is configured to display a solid color based on the background color gradient (Fig. 2, solid region corresponding to the portion from 60 Km/h to speed setting position 41).
With respect to claim 2, Oishi further discloses wherein the display device is one of a Multi- Information Display (MID), an automotive Head-Up Display (HUD), or an instrument cluster (Fig. 2).
With respect to claim 3, Oishi further discloses wherein the control circuitry is further configured to: control the display of a blank background on a third region of the plurality of regions of the scale based on a determination that the received first value is less than the first predetermined threshold (Fig. 2, the third region corresponding to the portion between marker 43 and 40Km/h and the first predetermined threshold corresponding to 40Km/h).
With respect to claim 5, Oishi further discloses wherein the control circuitry is further configured to control the display of one or more first predefined labels at a position on the second region of the gauge graphic (label 41).
With respect to claim 6, Oishi further discloses wherein the control circuitry is further configured to control the display of one or more second predefined labels at a position on the third region of the gauge graphic (label 43).
Oishi further discloses wherein the control circuitry is further configured to receive the first value from at least one of an electronic control unit (ECU) or a sensor associated with the vehicle (speed sensor 53, Fig. 1).
With respect to claim 8, Oishi further discloses wherein the background color gradient on the first region indicates variation of one predefined color (¶ 52).
With respect to claim 11, Oishi further discloses wherein the control circuitry is further configured to control the movement of the needle on the scale of the gauge graphic based on the received first value of the vehicle parameter (Fig. 2, speedometer). 
 With respect to claims 18 and 20, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 18 and 20 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 18 and 20 are also rejected over the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi.
With respect to claim 4, Oishi does not expressly disclose wherein the display device is configured to display the blank background on the first region and the second region based on the determination that the received first value is less than the first predetermined threshold.   However, in a different embodiment, Oishi does show a reverse arrangement for the color see Fig. 3B).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi teachings to achieve a more versatile display by varying the shading pattern, for example, depending on the direction of parameter value variations thus further improving user’s awareness of changes (e.g. intuitive differentiation between acceleration and deceleration). 
With respect to claim 9, Oishi does not expressly disclose wherein the background color gradient on the first region indicates variation of multiple predefined colors different from each other.  However, a similar arrangement is clearly disclosed by Oishi using colors red and blue (see ¶ 52).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi teachings to achieve a more versatile display by varying the shading color, for example, depending on the direction of parameter value variations thus further improving user’s awareness of changes (e.g. ¶ 52, “by changing the hue of the zone region 45, it becomes easy to judge whether the vehicle is being accelerated or decelerated”). 
With respect to claim 10, Oishi does not expressly disclose wherein the multiple predefined colors include a first color displayed close to a first end of the first region and a second color displayed close to a second end of the first region, and wherein the solid color comprises the second color.  However, a similar arrangement is clearly disclosed by Oishi using colors red and blue (see ¶ 52).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi teachings to achieve a more versatile display by varying the shading color, for example, depending on the direction of parameter value variations thus further improving user’s awareness of changes (e.g. .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of Lee et al. (US 2020/0215970, hereafter “Lee”).
With respect to claim 12, Oishi further discloses wherein the control circuitry is further configured to control the movement of the needle on the scale to indicate a plurality of driving conditions associated with the vehicle (Figs. 3A-3B, driving conditions corresponding to cruise control, i.e. acceleration deceleration), but does not expressly disclose a plurality of emotion modes associated with a driver of the vehicle.   However, Lee, in the same field of invention, clearly teaches this limitation (e.g. Figs. 5A-5C).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee into the invention of Oishi to further increase driver’s awareness as doing so would further improve human-machine interface compatibility and potentially increase the safety (e.g. not driving while in bad mode improves safety).
Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of Matsuoka (US 2018/0202371, included in the IDS dated 12/13/2019).
With respect to claim 13, Oishi does not expressly disclose the vehicle parameter comprises one of a power of an engine associated with the vehicle or a relative power of the engine.   However, Matsuoka, in the same field of invention, clearly teaches this limitation (e.g. Figs. 4A-4B, power bar 44).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka into the invention of Oishi to further show the engine power thus improving the display cluster’s versatility and functionality.
Oishi does not expressly disclose wherein the control circuitry is further configured to: convert the received first value of the power into a display value associated with the scale of the gauge graphic; and control the movement of the needle on the scale based on the converted display value associated with the scale.   However, Matsuoka, in the same field of invention, clearly teaches these limitations (e.g. Figs. 4A-4B, needle 42).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka into the invention of Oishi to further show the engine power in an intuitive manner thus improving the display cluster’s versatility and functionality.
With respect to claim 15, Oishi does not expressly disclose wherein the received first value of the relative power is based on a maximum available power associated with the vehicle.   However, Matsuoka, in the same field of invention, clearly teaches this limitation (e.g. Figs. 4A-4B, maximum power shown as the darkest color).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka into the invention of Oishi to further show various degrees of the engine power in shades thus improving the display cluster’s versatility and functionality.
With respect to claim 16, Oishi does not expressly disclose wherein the maximum available power is based on one of: a catalog maximum power associated with the vehicle, an atmospheric pressure on the vehicle, or an ambient temperature.   However, Matsuoka, in the same field of invention, clearly teaches this limitation (e.g. ¶ 15).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka into the invention of Oishi to accurately and more 
With respect to claim 17, Oishi does not expressly disclose wherein the received first value of the power is based on at least one of: radii of wheels of the vehicle, a torque on the wheels, a speed of movement of the vehicle, a position of a gear of the vehicle, or gear ratio information of the gear.   However, Matsuoka teaches this limitation (e.g. ¶ 14 and 18).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka into the invention of Oishi to accurately and more conveniently determine the maximum pressure value based on atmospheric pressure as it can be easily measured at any given moment via a simple pressure sensor.
With respect to claim 19, all the limitations have been analyzed in view of claim 13, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 13; therefore, claim 19 is also rejected over the same rationale as claim 13.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 20160311370 teaches a display device of a vehicle, which can allow the rider to easily recognize changes in a motor rotational speed, etc. (Figs. 5A-5C).
US 20150109756 teaches an apparatus and a method for displaying a cluster, and more particularly to an apparatus for displaying a cluster to change an illumination color, illumination brightness, and an illumination range with respect to meters to provide information on a cluster disposed within a vehicle based on a driving state of the vehicle and a pointer that indicates a scale of the meters, and a method thereof (Figs. 2-6).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669